DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claims 1, 13, and 14, the prior art does not teach or suggest the electronic apparatus comprising a processor/circuit to perform the functions of a converting unit to convert an image having a first gradation resolution to a second gradation resolution, and a generating unit to generate an image having the second gradation resolution, and a control unit configured such that, “in a case where an image based on the second type of image is outputted, a converted image having the second gradation resolution and generated by converting, by the converting unit, an accompanying image, which is an image having the first gradation resolution recorded in association with the second type of image, is outputted from the connector, and then, instead of the converted image, an image having the second gradation resolution and generated from the second type of image by the generating unit, is outputted from the connector.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior art Suzuki (US 2016/0006939 A1) discloses an image capturing apparatus and image display apparatus with a conversion unit to convert an area of bright data with high gradation resolution and a non-bright area with lower gradation resolution (paragraph 0144) but does not teach or suggest that “in a case where an image based on the second type of image is outputted, a converted image having the second gradation resolution and generated by converting, by the converting unit, an accompanying image, which is an image having the first gradation resolution recorded in association with the second type of image, is outputted from the connector, and then, instead of the converted image, an image having the second gradation resolution and generated from the second type of image by the generating unit, is outputted from the connector.”
Prior art Yoneda (JP 2017-068207) discloses an image processing device to display in a first display mode, a first image signal wherein each pixel value is represented by a 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHIAWEI CHEN/Primary Examiner, Art Unit 2696